 Case 2:20-cv-12036-PDB-PTM ECF No. 5 filed 09/30/20         PageID.24    Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


CHARLES REDMOND, II,

                    Petitioner,
                                              CASE NO. 2:20-CV-12036
v.                                            HONORABLE PAUL D. BORMAN

CHRISTOPHER SWANSON,

               Respondent.
_____________________________/

   OPINION AND ORDER (1) DISMISSING THE PETITION FOR A
    WRIT OF HABEAS CORPUS, (2) DENYING CERTIFICATE OF
APPEALABILITY, AND (3) DENYING LEAVE TO PROCEED IN FORMA
                   PAUPERIS ON APPEAL

I.    Introduction

      Charles Redmond, II (“Petitioner”), a pre-trial detainee confined at the Genesee

County Jail, has filed a pro se petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 challenging his pending state criminal proceedings in which he is

charged with multiple felonies, including human trafficking, kidnapping, and weapons

offenses. See People v. Charles Redmond, II, Genesee Co. Cir. Ct. No. 18-043096-FC,

http://www.co.genesee.mi.us/roaccsinq/ROACase.aspx?CASE=

18043096&CASETYP =FC&FILENAME=C092505456 (accessed Sept. 25, 2020).

In his pleadings, which are somewhat difficult to follow, Petitioner seems to challenge
Case 2:20-cv-12036-PDB-PTM ECF No. 5 filed 09/30/20              PageID.25     Page 2 of 7




the state court’s authority, jurisdiction, and procedures, as well as his continued

confinement in state custody. He raises the following claims: (1) he is being held and

charged with capital offenses under the creation of an unconstitutional bill of

attainder; (2) he was denied his due process right to full disclosure in order to fully

participate in the fraudulent representations of state judicial procedures; and, (3) he

was denied the opportunity to present a constitutional diversity claim in circuit court

and the court refused to acknowledge his jural instruments of constitutional deprived

rights. (ECF No. 1, Petition.) For the reasons set forth herein, Court dismisses without

prejudice the petition for a writ of habeas corpus, denies a certificate of appealability,

and denies leave to proceed in forma pauperis on appeal.

II.    Discussion

       Rule 4 of the Rules Governing § 2254 Cases requires the Court to conduct a

preliminarily review of a federal habeas case and to determine whether “it plainly

appears from the face of the petition and any exhibits annexed to it that the petitioner

is not entitled to relief in the district court.” If, after initial consideration, the Court

determines that the petitioner is not entitled to relief, the Court must summarily

dismiss the petition. See Rule 4, Rules Governing § 2254 Cases; see also Allen v.

Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the duty to “screen out”

petitions that lack merit on their face). Cases subject to dismissal under Rule 4 include


                                             2
Case 2:20-cv-12036-PDB-PTM ECF No. 5 filed 09/30/20            PageID.26     Page 3 of 7




those that raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. McFarland v. Scott, 512 U.S. 849, 856 (1994);

Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999).

      A state pretrial detainee may bring a habeas action in federal court pursuant to

28 U.S.C. § 2241 to demand enforcement of the state’s affirmative constitutional

obligation to bring him promptly to trial or to raise double jeopardy issues, but may

not generally seek habeas relief to forestall state prosecution altogether. Braden v.

30th Judicial Cir. Ct. of Ky., 410 U.S. 484, 489-91 (1973); Christian v. Wellington,

739 F.3d 294, 298 (6th Cir. 2014). In Younger v. Harris, 401 U.S. 37 (1971), the

United States Supreme Court held that, absent extraordinary circumstances, a federal

court may not enjoin pending state criminal prosecutions. The rule is “designed to

permit state courts to try state cases free from interference by federal courts,

particularly where the party to the federal case may fully litigate his claim before the

state court.” Zalman v. Armstrong, 802 F.2d 199, 205 (6th Cir. 1986) (internal

quotations omitted).

      Thus, while 28 U.S.C. § 2241 establishes jurisdiction in the federal courts to

consider pretrial habeas petitions, the courts should abstain from the exercise of that

jurisdiction if the issues raised in the petition may be resolved either by trial on the

merits in the state courts or by other state procedures available to the petitioner.


                                            3
Case 2:20-cv-12036-PDB-PTM ECF No. 5 filed 09/30/20            PageID.27     Page 4 of 7




Christian, 739 F.3d at 298; Atkins v. People of the State of Mich., 644 F.2d 543, 546

(6th Cir. 1981). A federal court must abstain from enjoining a state criminal

proceeding if: (1) the state proceeding is ongoing; (2) an important state interest is

implicated; and, (3) the petitioner has an adequate opportunity in the state judicial

proceeding to raise constitutional challenges. Middlesex Co. Ethics Comm. v. Garden

State Bar Ass’n, 457 U.S. 423, 432 (1982); Fieger v. Thomas, 74 F.3d 740, 744 (6th

Cir. 1996).

      The three factors that support Younger abstention are present in this case. First,

as acknowledged by Petitioner, there is an ongoing state criminal prosecution pending

in the Genesee County Circuit Court. In that proceeding, the court has arraigned

Petitioner, conducted multiple hearings on various motions, ordered a competency

evaluation (awaiting report), and scheduled another hearing for October 14, 2020.

Second, state criminal proceedings clearly involve important state interests. Cooper

v. Parrish, 203 F.3d 937, 954 (6th Cir. 2000). Third, the state court proceedings

provide an adequate opportunity for Petitioner to raise any constitutional challenges.

If he does so, and the state trial court denies or otherwise fails to consider his claims,

Petitioner may pursue an appeal and/or seek collateral review in the state courts as

provided by Michigan law.

      Abstention is thus appropriate unless of one of the three exceptions to the


                                            4
Case 2:20-cv-12036-PDB-PTM ECF No. 5 filed 09/30/20          PageID.28    Page 5 of 7




Younger abstention doctrine applies. Those exceptions are: (1) “the state proceeding

is motivated by a desire to harass or is conducted in bad faith,” Huffman v. Pursue,

Ltd., 420 U.S. 592, 611 (1975); (2) “the challenged statute is flagrantly and patently

violative of express constitutional prohibitions,” Moore v. Sims, 442 U.S. 415, 424

(1979) (quoting Huffman, 420 U.S. at 611); or, (3) there is “an extraordinarily

pressing need for immediate federal equitable relief.” Kugler v. Helfant, 421 U.S. 117,

125 (1975). These exceptions are interpreted narrowly. Zalman, 802 F.2d at 205.

       Additionally, even if extraordinary circumstances exist to warrant federal court

intervention in an ongoing state criminal prosecution, a petitioner must exhaust all

available state court remedies before seeking federal habeas relief. See Braden, 410

U.S. at 490; Phillips v. Hamilton Cnty. Ct. of Common Pleas, 668 F.3d 804, 809 (6th

Cir. 2012); Atkins, 644 F.2d at 546.

       In this case, Petitioner fails to allege facts which show that any of the

exceptions to Younger abstention applies and fails to demonstrate that extraordinary

circumstances warrant the Court’s intervention in his state criminal case. Moreover,

Petitioner neither alleges nor establishes that he exhausted available state court

remedies before seeking federal habeas relief. This habeas action is therefore

premature and must be dismissed.

III.   Conclusion


                                           5
Case 2:20-cv-12036-PDB-PTM ECF No. 5 filed 09/30/20            PageID.29    Page 6 of 7




      For the reasons stated, the Court concludes that Petitioner’s challenge to his

ongoing state criminal proceedings and current confinement in state custody is

premature and that he is not entitled to federal habeas relief at this time. Accordingly,

the Court DISMISSES WITHOUT PREJUDICE the petition for a writ of habeas

corpus.

      Before Petitioner may appeal the Court’s decision, a certificate of appealability

must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b); see also Winburn

v. Nagy, 956 F.3d 909. 911-912 (6th Cir. 2020) (holding that a state pre-trial detainee

must obtain a certificate of appealability to appeal the denial of a § 2241 habeas

petition). A certificate of appealability may issue only if a habeas petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

When a court denies relief on the merits, the substantial showing threshold is met if

the petitioner demonstrates that reasonable jurists would find the court’s assessment

of the constitutional claim debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484-

85 (2000). When a court denies relief on procedural grounds, a certificate of

appealability should issue if it is shown that jurists of reason would find it debatable

whether the petitioner states a valid claim of the denial of a constitutional right, and

that jurists of reason would find it debatable whether the court was correct in its

procedural ruling. Id. Petitioner makes no such showing. Reasonable jurists would


                                           6
Case 2:20-cv-12036-PDB-PTM ECF No. 5 filed 09/30/20        PageID.30   Page 7 of 7




not find the Court’s procedural ruling debatable. Accordingly, the Court DENIES a

certificate of appealability.

      Lastly, the Court concludes that an appeal from this decision cannot be taken

in good faith. See Fed. R. App. P. 24(a). Accordingly, the Court DENIES Petitioner

leave to proceed in forma pauperis on appeal. This case is closed.

      IT IS SO ORDERED.




Dated: September 30, 2020                    s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge




                                         7
